DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 01/03/2022 have been entered and fully considered.  Claims 1-3, 7-8, 13-14, 20-21, and 24 are pending.  Claims 4-6, 9-12, 15-19, and 22-23 are cancelled.  Claims 1-3, 7-8, 13-14, and 24 are amended.  Claims 1-3, 7-8, 13-14, 20-21, and 24 are examined herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-8, 13, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by J. Mater. Chem. A, 2019, 7, 5726 (“Wu”).
Regarding claims 1 and 13, Wu discloses an electrical energy storage apparatus comprising a composite anode (Abstract).  The anode comprises a copper mesh that has been treated to form a lithiophilic surface on the copper mesh (in this case, a layer of copper oxide (CuO)), and lithium (Fig. 1; Results, ¶1).  The mesh is infiltrated with lithium by dipping the mesh in molten lithium (Introduction, ¶4; Results, ¶1).
It is noted that the instant claims recite a product-by-process limitation (i.e. manufactured according to the method of claim 14).  In this regard, MPEP 2113 sets forth the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this regard, the process steps recited in claim 14 do not appear to result in a structural distinction over the prior art.
Regarding claim 2-3 and 24, Wu discloses the electrode of claim 1.  It is deemed that the arrangement to undergo volume expansion during charging and discharging of the electrical energy storage apparatus [claim 2], the arrangement to retain the active material in different states during charging and discharging of the electrical energy storage apparatus [claim 3], and capacity retention [claim 24] are an inherent characteristics and/or properties of the specifically disclosed electrode/cell.  In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.
discloses and/or claims are necessarily present.  Id.
Regarding claims 7-8, Wu discloses the electrode of claim 1.  It is deemed that the arrangement to operate as a current collector in the electrical energy storage apparatus [claim 7], is an inherent characteristic and/or property of the specifically disclosed electrode.  See the sections of MPEP 2112 cited above.  Wu further discloses the electrode is an anode (Abstract).
Regarding claims 14 and 20-21, Wu discloses a method of making a composite anode (Abstract).  The anode comprises a copper mesh that has been treated to form a lithiophilic surface on the copper mesh (in this case, a layer of copper oxide (CuO)), and lithium (Fig. 1; Results, ¶1).  The copper oxide layer is formed by thermally oxidizing the copper mesh at 300 °C for 6 hours in a muffle furnace (description of Fig. 1; see also supplementary information at I. Experimental Section).  The mesh is infiltrated with lithium by dipping the mesh in molten lithium (Introduction, ¶4; Results, ¶1).

Claims 1-3, 7-8, 13, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,634,144 (“Hanawalt”).
Regarding claims 1 and 13, Hanawalt discloses a battery comprising a lithium battery anode and a method of making the anode (Abstract; col. 4, lines 48-50).  Hanawalt discloses the anode comprises a foraminous (i.e. porous) metal substrate, such as copper, that is filled with lithium (col. 2, lines 30-33; col. 3, lines 37-48).  The substrate may be a metal felt or metal screen (col. 2, lines 44-46) and discloses examples with meshes (Example 8).  Prior to filling the foraminous metal substrate with molten lithium, the substrate is treated to provide a film of oxide of the metal substrate (if the substrate is copper, the oxide is copper oxide) substantially throughout the surfaces of the open internal and external surface areas thereof (col. 2, lines 69-72).  The oxidized metal substrate is filled with lithium by immersing the substrate in a molten lithium bath (col. 3, lines 65-75).  The lithium fills the open internal and external surfaces of the foraminous substrate (col. 4, lines 10-24).  The metal oxide layer allows for the wetting of the metal substrate (col. 4, lines 26-47).  
Regarding claim 2-3 and 24, Hanawalt discloses the electrode of claim 1.  It is deemed that the arrangement to undergo volume expansion during charging and discharging of the electrical energy storage apparatus [claim 2], the arrangement to retain the active material in different states during charging and discharging of the electrical energy storage apparatus [claim 3], and capacity retention [claim 24] are an inherent characteristics and/or properties of the specifically disclosed electrode/cell.  In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.
discloses and/or claims are necessarily present.  Id.
Regarding claims 7-8, Wu discloses the electrode of claim 1.  It is deemed that the arrangement to operate as a current collector in the electrical energy storage apparatus [claim 7], is an inherent characteristic and/or property of the specifically disclosed electrode.  See the sections of MPEP 2112 cited above.  Wu further discloses the electrode is an anode (Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,634,144 (“Hanawalt”) in view of JP 2017-106051 A (“Fujisawa”) and US 2002/0028381 A1 (“Heider”).
Regarding claims 14 and 20-21, Hanawalt discloses a battery comprising a lithium battery anode and a method of making the anode (Abstract; col. 4, lines 48-50).  Hanawalt discloses the anode comprises a foraminous (i.e. porous) metal substrate, such as copper, that is filled with lithium (col. 2, lines 30-33; col. 3, lines 37-48).  The substrate may be a metal felt or metal screen (col. 2, lines 44-46) and discloses examples with meshes (Example 8).  Prior to filling the foraminous metal substrate with molten lithium, the substrate is treated to provide a film of oxide of the metal substrate (if the substrate is copper, the oxide is copper oxide) substantially throughout the surfaces of the open internal and external surface areas thereof (col. 2, lines 69-72).  The oxidized metal substrate is filled with lithium by immersing the substrate in a molten lithium bath (col. 3, lines 65-75).  The lithium fills the open internal and external surfaces of the foraminous substrate (col. 4, lines 10-24).  The metal oxide layer allows for the wetting of the metal substrate (col. 4, lines 26-47).  
Hanawalt discloses copper may be oxidized in air at temperatures ranging from about 350 °C to about 1,350 °C for a period of time ranging from about 60 minutes to a few seconds to provide the desired oxide film on the metal (col. 3, lines 36-38 and 14-18).
Fujisawa discloses a method comprising a heating process S1 wherein copper oxide is formed in the outer layer part by heating the copper backing 2 in an atmosphere containing oxygen (Abstract).  In the heating process, the heating temperature in the heating furnace 4 is preferably 200 to 650 °C.  When the heating temperature in the heating furnace 4 is lower than 200 °C, it takes too much time to obtain the required thickness of the oxide layer.  When the heating temperature in the heating furnace 4 is higher than 650 °C, the oxidation rate is high, so that it is difficult to obtain a uniform oxide layer, and it is difficult to obtain an oxide layer having an appropriate thickness ([0029]).  Fujisawa discloses the heating time in the heating furnace is preferably 10 seconds to 30 minutes.  When the heating time in the heating furnace 4 is shorter than 10 seconds, it is necessary to raise the temperature to a higher temperature, so that the oxidation rate becomes high and it is difficult to obtain a uniform oxide layer.  If the heating time in the heating furnace 4 is longer than 30 minutes, it takes a lot of time to form the oxide layer, which is not economical ([0030]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to heat the copper mesh at the claimed temperature and time to obtain a uniform oxide layer of an appropriate thickness.  
While it is noted that the heating times of Hanawalt and Fujisawa are shorter than the claimed six hours, it is the opinion of the Office that the claimed time would have been obvious because Fujisawa links the heating time and heating temperature to coating uniformity and coating thickness.  Moreover, the fact that a “combination would not be made by businessmen for economic reasons” does not mean that a person of ordinary skill in the art would not make the combination because of some technological incompatibility.  In re Farrenkopf, 713 F.2d 714, 718, 219 USPQ 1, 4 (Fed. Cir. 1983).
Hanawalt discloses the oxidation can be accomplished with the use of a suitable furnace (col. 3, lines 49-54), but is silent regarding the furnace being a muffle furnace.
Heider teaches heat-treating a material in an aeratable furnace and exemplifies a muffle furnace ([0105]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a muffle furnace as the furnace because Heider teaches it is a known type of furnace for heat-treating materials and would yield predictable results.

Response to Arguments
Applicant's arguments filed 05/16/2022 regarding Wu have been fully considered but they are not persuasive. 
Applicant argues that Wu is the inventor’s own disclosure and is published less than one year before the effective filing date and therefore falls under 35 USC 102(b)(1)(A).  However, Wu names several additional authors (i.e. Tianpeng Jiao, Shaoran Yang, and Bin Liu).  Therefore, it is not apparent from the prior disclosure or the patent application specification that the prior disclosure is by the inventor or a joint inventor.  As applicant notes, an applicant may show that a disclosure was made by the inventor or a joint inventor by way of an affidavit or declaration under 37 CFR 1.130(a) (an affidavit or declaration of attribution).  See MPEP 2155.01.  Wu remains available prior art until a suitable affidavit or declaration of attribution is filed.
Applicant’s arguments, see pp. 5-8, filed 05/16/2022, with respect to the rejection(s) of claim(s) 14 under 35 USC 103 have been fully considered but they are not persuasive.  
Applicant argues that a skilled person would not look at Heider when trying to make an anode, since Heider merely teaches a reduced positive electrode (cathode).  This is not persuasive.  While Hanawalt is silent regarding a muffle furnace, Hanawalt does disclose the oxidation can be accomplished with the use of a suitable furnace (col. 3, lines 49-54).  This would prompt one having ordinary skill in the art to investigate suitable types of furnaces, such as those disclosed by Heider.  Heider teaches heat-treating a material in an aeratable furnace and exemplifies a muffle furnace ([0105]).  It is the position of the Office that, given the explicit direction of Hanawalt to use a suitable furnace, one would look to other references including Heider to choose a suitable furnace.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a mixture of the oxidation layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant presents SEM images and XRD patterns not found in the specification as filed and applicant makes statements regarding a coating layer of CuO and Cu2+1O being beneficial.  However, arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  These statements regarding unexpected results must be supported by an appropriate affidavit or declaration.  No evidence has been presented comparing the mechanical of the coating layers.
For these reasons, the rejections are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0099039 A1 (“Kaskel”) discloses a method for producing a substrate 2 which is coated with an alkali metal 1, in which method a promoter layer 3 which is composed of a material which reacts with the alkali metal 1 by at least partial chemical reduction of the promoter layer 3 is applied to a surface of the substrate 2 and a surface of the promoter layer 3 is acted on by an alkali metal 1 and then the alkali metal 1 is converted into the solid phase and a coating containing the alkali metal is formed (Abstract).  The substrate can be a copper foil that is surface-oxidized at 300° C to 500° C in a preheated muffle furnace to generate a thin oxide layer having a thickness of between 0.1 nm and 1000 nm, which serves as the mediator layer 3 ([0046]).  Kaskel further discloses the substrate may be a woven metal wire fabric ([0043]).  Melted lithium may be the alkali metal ([0014], [0033]-[0042]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727